821 F.2d 789
261 U.S.App.D.C. 301
Wilton CHATMAN-BEYv.William French SMITH, et al.
No. 84-5901.
United States Court of Appeals,District of Columbia Circuit.
June 26, 1987.

Before WALD, Chief Judge, and ROBINSON, MIKVA, EDWARDS, GINSBURG, BORK, STARR, SILBERMAN, BUCKLEY, WILLIAMS and GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
It is ORDERED, by the Court en banc, on its own motion, that the judgment and opinion of the Court filed on August 5, 1986, 797 F.2d 987, be, and the same hereby are, vacated.  And it is


2
FURTHER ORDERED, by the Court en banc, on its own motion, that the Court en banc will hear oral argument in the captioned case on October 7, 1987 at 10:00 a.m.  Argument will be limited to the following issue:


3
Did the United States District Court for the District of Columbia properly exercise jurisdiction over appellant's claim that his parole eligibility date was improperly calculated?


4
It is FURTHER ORDERED, by the Court en banc, on its own motion, that each side shall be allocated 20 minutes for its oral presentation.  The Court anticipates requesting no further briefing by the parties, having obtained the arguments of both sides in the Supplemental Brief for Appellees and at pages 35-59 of the Supplemental Brief for Appellant, pages 2-12 of Appellees' Response to Supplemental Brief for Appellant, and pages 1-12 of the Supplemental Reply Brief for Appellant.  If the parties wish to present additional briefing on the issue of jurisdiction, they should so advise the Court by motion filed no later than July 1, 1987, and jointly state a proposed page limitation for whatever additional briefing the Court may authorize.


5
It is FURTHER ORDERED, by the Court en banc, that the parties shall furnish the Court on or before August 14, 1987, with 30 additional copies of all previously filed briefs, or portions thereof, addressed to the question of jurisdiction.